United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                           November 19, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 03-40094
                                         Summary Calendar



JUAN ALBERTO MORA-RUEDA,

                                                                                     Petitioner-
                                                          Appellant,

                                                 versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT;
JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
ERNEST CHANDLER, Warden,

                                                                                 Respondents-Appellees.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                       USDC No. 1:01-CV-581
                         ---------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Juan Alberto Mora-Rueda, immigration detainee # 00125-129, appeals the district court’s

denial of his 21 U.S.C. § 2241 habeas petition challenging the right of the Immigration and

Naturalization Service to detain him indefinitely in light of the Supreme Court decision in Zadvydas

v. Davis, 533 U.S. 678 (2001). Mora-Rueda is an excludable alien who is a Cuban national.

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        In Zadvydas, the Supreme Court set up a framework in which a deportable alien could

establish the unreasonableness of his continued detention and obtain his release, albeit supervised, in

a habeas corpus proceeding under 28 U.S.C. § 2241. Id. at 701. Mora-Rueda’s argument that

Zadvydas should apply equally to excludable aliens like himself is foreclosed by this court’s decision

in Rios v. INS, 324 F.3d 296, 296 (5th Cir. 2003). Instead, this court’s holding in Gisbert v. U.S.

Atty. Gen., 988 F.2d 1437, 1440-47 (5th Cir.), amended by Gisbert v. U.S. Atty. Gen., 997 F.2d
1122 (5th Cir. 1993), that there are no time limits on the detention of excluded aliens who have been

denied entry, governs Mora-Rueda’s petition. See Rios, 324 F.3d at 296. The district court did not

err in denying the petition.

        AFFIRMED.




                                                 -2-